Felton, J.
The plaintiff, suing in trover for certain linotype equipment, claimed title by virtue of a contract by which the defendant conveyed to it a certain linotjrpe machine "complete as equipped,” contending that the equipment sued for was attached to the machine at the time the conveyance was made. The defendant contended that the words "complete as equipped” were ambiguous, and, according to the negotiations of the parties leading up to the conveyance, meant complete as equipped when the machine *635was originally acquired by the defendant from the plaintiff, without the equipment sued for, rather than as equipped at the time of the conveyance. Held, that the words are unambiguous, and mean as equipped at the time of the execution of the contract; and in the absence of fraud, or reformation of the conveyance in equity, the conveyance will be effective as written. It was error for the court to submit to the jury the question of what the words meant, and to admit parol testimony on the subject. The only question for the jury was what equipment was on the machine at the time the contract of conveyance was signed. It was error to overrule the motion for new trial.

Judgment reversed.


Stephens, P. J., and Sutton, J., concur.